UNITED STATES DISTRICT COURT                                        USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC#:
 GLENN JOHNSON,                                                     DATE FILED: t l / / L { ( 4


                              Plaintiff,
                                                                 No. 18-CV-6256 (RA)
                         V.

                                                                         ORDER
 CITY OF NEW YORK, JELANI MILLS,
 SGT. ANIS NIKOCEVIC, AND
 DETECTIVE KEVIN CLARK

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         On August 27, 2019, the Court scheduled a post-discovery conference for November 8,

2019 (Dkt. 38). Plaintiff did not appear at this conference, nor did he inform the Court of any

reason why he would not be able to attend. Accordingly, the Court hereby adjourns the post-

discovery conference to December 6, 2019 at 12:45 p.m. If Plaintiff does not appear at the

conference on December 6, 2019, the Court may dismiss this action for failure to prosecute

pursuant to Federal Rule of Civil Procedure 41(b).

         The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.

SO ORDERED.

Dated:      November 12, 2019
            New York, New York

                                                    Ro ie Abrams
                                                    United States District Judge
